Citation Nr: 0824937	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayments of 
Department of Veterans Affairs improved pension benefits in 
the amount of $40,623.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from May 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDING OF FACT

The veteran did not submit a substantive appeal concerning 
entitlement to a waiver of recovery of overpayments of VA 
improved pension benefits in the amount of $40,623.00.  


CONCLUSION OF LAW

The Board lacks jurisdiction to consider the issue concerning 
entitlement to a waiver of recovery of overpayments of VA 
improved pension benefits in the amount of $40,623.00.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(a), 20.302(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
An appeal consists of a timely filed notice of disagreement 
(NOD), and, after a statement of the case (SOC) is furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  If a claimant fails to file a substantive appeal in 
a timely manner, and fails to timely request an extension of 
time, he is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question.  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2007).

In this case, the RO denied a waiver of recovery of 
overpayments of VA improved pension benefits in the amount of 
$40,623.00.  It informed the veteran of the decision and of 
his appellate rights by a letter dated in October 2004.  The 
veteran's NOD was received in December 2004, and the SOC was 
issued in May 2005.  No VA Form 9 or correspondence 
containing the necessary information has been received.  

Although the July 2007 statement by the veteran's 
representative and the November 2007 Written Brief 
Presentation submitted by the representative both list the 
waiver issue, those documents were filed too late to be 
considered a substantive appeal.  

The appellant and his representative were notified in April 
2008 that the Board was considering whether a substantive 
appeal was filed concerning the waiver issue.  However, no 
further correspondence has been received from either the 
veteran or his representative.  

Given that the appellant has not submitted a timely 
substantive appeal with regard to the October 2004 denial of 
a waiver of recovery of overpayments of VA improved pension 
benefits in the amount of $40,623.00, the Board is without 
appellate jurisdiction to consider the issue.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2007).  
VA has no duty to assist or to notify a claimant as to the 
information and evidence necessary to substantiate a claim in 
this case, the disposition of which is based on a lack of 
jurisdiction.  


ORDER

The appeal concerning entitlement to a waiver of recovery of 
overpayments of VA improved pension benefits in the amount of 
$40,623.00 is dismissed.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


